          Case 2:17-bk-20125-RK                  Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                                       Desc
                                                  Main Document    Page 1 of 11



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 TODD M. ARNOLD (SBN 221868)
 LEVENE, NEALE, BENDER, YOO & BRILL LLP
 10250 Constellation Blvd., Suite 1700
 Los Angeles, CA 90067
 Telephone: (310) 229-1234 / Fax: (310) 229-1244
 Email: tma@lnbyb.com




      Individual appearing without attorney
      Attorney for: Debtor and Debtor in Possession

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:17-bk-20125-RK
                                                                              CHAPTER: 11
 GRAND VIEW FINANCIAL, LLC,




                                                                                   NOTICE OF SALE OF ESTATE PROPERTY

                                                              Debtor(s).


 Sale Date: 11/28/2018                                                        Time: 2:30 pm

 Location: Courtroom 1675, 255 E. Temple Street, Los Angeles, CA 90012

Type of Sale:           Public         Private               Last date to file objections: 11/14/2018

Description of property to be sold:
Residential Real Property Located at 124 Illinois St., Vallejo, CA 94590

See https://www.redfin.com/CA/Vallejo/124-Illinois-St-94590/home/2227309


Terms and conditions of sale:
 See Sale Terms set forth in Notice attached hereto.




                     $ 2,500,000.00
Proposed sale price: _________________________________
                     $370,000, subject to overbid, with an initial overbid of no less than $380,000 per the Overbid Procedures set
                            forth in Notice attached hereto.

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                    F 6004-2.NOTICE.SALE
       Case 2:17-bk-20125-RK                   Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                                       Desc
                                                Main Document    Page 2 of 11


Overbid procedure (if any):
See Overbid Procedures set forth in Notice attached hereto.


If property is to be sold free and clear of liens or other interests, list date, time and location of hearing:
Date: November 28, 2018
Time: 11:00 a.m.
Place: Courtroom 1675
       255 E. Temple Street
       Los Angeles, CA 90012




Contact person for potential bidders (include name, address, telephone, fax and/or email address):
 Broker - KW Commercial, c/o W. Darrow Fiedler, 23670 Hawthorne Blvd., Suite 100, Torrance, California, 90505
 Phone: 310-600-0757, Email: wdarrowfiedler@gmail.com

 Debtor's Attorneys - Levene, Neale, Bender, Yoo & Brill L.L.P., Todd M. Arnold, 10250 Constellation Boulevard, Suite
 1700 Los Angeles, California 90067
 Telephone: (310) 229-1234, Facsimile: (310) 229-1244, Email: tma@lnbyb.com




Date: 11/07/2018




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                                       F 6004-2.NOTICE.SALE
Case 2:17-bk-20125-RK        Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13    Desc
                              Main Document    Page 3 of 11


  1
  1   TODD M. ARNOLD (SBN 221868)
      LEVENE, NEALE, BENDER, YOO & BRILL LLP
  2
  2   10250 Constellation Blvd., Suite 1700
  3
  3   Los Angeles, CA 90067
      Telephone: (310) 229-1234 / Fax: (310) 229-1244
  4
  4   Email: tma@lnbyb.com

  5
  5   Attorneys for Debtor and Debtor in Possession
  6
  6
                                UNITED STATES BANKRUPTCY COURT
  7
  7
                                 CENTRAL DISTRICT OF CALIFORNIA
  8
  8
                                         LOS ANGELES DIVISION
  9
  9

 10
 10   In re:                                      Case No.: 2:17-bk-20125-RK
 11
 11
      GRAND VIEW FINANCIAL, LLC,                  Chapter 11 Case
 12
 12
               Debtor and Debtor in Possession.   NOTICE OF DEBTOR’S MOTION FOR THE
 13
 13                                               ENTRY OF AN ORDER:
                                                  (1) APPROVING THE SALE OF REAL
 14
 14                                               PROPERTY FREE AND CLEAR OF ALL
                                                  LIENS, CLAIMS, ENCUMBRANCES, AND
 15
 15
                                                  INTERESTS, WITH THE EXCEPTION OF
 16
 16                                               ENUMERATED EXCLUSIONS, SUBJECT TO
                                                  OVERBID,
 17
 17                                               (2) FINDING THAT THE BUYER IS GOOD
                                                  FAITH PURCHASER,
 18
 18                                               (3) APPROVING BIDDING PROCEDURES
                                                  AND BREAK-UP FEE,
 19
 19
                                                  (4) AUTHORIZING AND APPROVING THE
 20
 20                                               PAYMENT OF CERTAIN CLAIMS FROM
                                                  SALE PROCEEDS, AND
 21
 21                                               (5) WAIVING THE FOURTEEN-DAY STAY
                                                  PERIOD SET FORTH IN BANKRUPTCY
 22
 22                                               RULE 6004(h);
                                                  MEMORANDUM OF POINTS AND
 23
 23
                                                  AUTHORITIES AND DECLARATIONS IN
 24
 24                                               SUPPORT THEREOF

 25
 25                                               Hearing
                                                  Date: November 28, 2018
 26
 26                                               Time: 11:00 a.m.
 27
 27                                               Place: Courtroom 1675
                                                         255 E. Temple Street
 28
 28                                                      Los Angeles, CA 90012



                                                      1
Case 2:17-bk-20125-RK         Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13               Desc
                               Main Document    Page 4 of 11


  1
  1          PLEASE TAKE NOTICE that a hearing will be held on the above-referenced date,

  2
  2   time, and location to consider the concurrently filed motion (the “Motion”) of Grand View

  3
  3   Financial, LLC, the debtor and debtor in possession in the above-captioned Chapter 11

  4
  4   bankruptcy case (the “Debtor”), for the entry of an order (the “Sale Order”):

  5
  5                  (1)      pursuant to 11 U.S.C. §§ 363(b) and (f), approving the sale of the

  6
  6      Debtor’s residential real property located at 124 Illinois St., Vallejo, CA 94590 (the “Illinois

  7
  7      Property”) to (a) Rajesh Sharma (the “Buyer”), free and clear of any and all liens, claims,

  8
  8      encumbrances, and interests, with the exception of Items 1 and 4-10 (the “Excepted Items”)

  9
  9      set forth in the preliminary title report for the Property (the “Title Report”), a true and

 10
 10      correct copy of which is attached to the motion as Exhibit “1,” for a purchase price of

 11
 11      $370,000 (the “Purchase Price”), pursuant to the Counteroffer re Purchase and Sale of 124

 12
 12      Illinois St., Vallejo, CA 94590 (the “Purchase Agreement”), a true and correct copy of

 13
 13      which is attached to the motion as Exhibit “2,” subject to overbid (each an “Overbid” and

 14
 14      collectively the “Overbids”) pursuant to the overbid procedures (the “Overbid Procedures”)

 15
 15      set forth below and any auction (the “Auction”) conducted pursuant to the Overbid

 16
 16      Procedures, or (b) the winning overbidder (each an “Overbidder” and collectively the

 17
 17      “Overbidders”) at the Auction;

 18
 18                  (2)      pursuant to 11 U.S.C. § 363(m) finding that the Buyer or any winning

 19
 19      Overbidder at the Auction confirmed as the winning bidder for the Illinois Property is a

 20
 20      “good faith” purchaser entitled to the protections afforded under 11 U.S.C. § 363(m);

 21
 21                  (3)      approving the following Overbid Procedures and break-up fee (the

 22
 22      “Break-Up Fee”):

 23
 23                                         Date, Time, and Location of the Auction: The Auction

 24
 24                        shall be held concurrently with the hearing on the Motion, as follows:

 25
 25                                          Date: November 28, 2018
 26
 26                                          Time: 11:00 a.m.
                                             Place: Courtroom 1675
 27
 27                                                 255 E. Temple Street
                                                    Los Angeles, CA 90012
 28
 28


                                                        2
Case 2:17-bk-20125-RK        Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                     Desc
                              Main Document    Page 5 of 11


  1
  1

  2
  2                                          Initial Overbid Amount: The Purchase Price of

  3
  3                       $370,000, plus at least $10,000 more (i.e., at least $380,000) (the “Initial

  4
  4                       Overbid Amount”);

  5
  5                                          Qualification of Overbidders:              In order for any

  6
  6                       prospective Overbidder to have the right to bid at the Auction, the

  7
  7                       prospective Overbidder must, within three (3) business days prior to the

  8
  8                       Auction, (a) provide to counsel for the Debtor, Levene, Neale, Bender, Yoo

  9
  9                       & Brill L.L.P., c/o Todd M. Arnold, 10250 Constellation Boulevard, Suite

 10
 10                       1700 Los Angeles, California 90067, Telephone: (310) 229-1234 Facsimile:

 11
 11                       (310) 229-1244, Email: tma@lnbyb.com (“LNBYB”), a signed proposed

 12
 12                       purchase agreement (each an “Overbid Purchase Agreement”), in

 13
 13                       substantially and materially the same form as the Purchase Agreement,1

 14
 14                       redlined to show any changes, with such purchase agreement not to contain

 15
 15                       any financing, inspection, due diligence, or other contingencies (other than

 16
 16                       the entry of the Sale Order approving the sale of the Illinois Property to the

 17
 17                       Overbidder), and including, a removal of all contingencies (other than the

 18
 18                       entry of the Sale Order approving the sale of the Illinois Property to the

 19
 19                       Overbidder) pursuant to CAR Form CR 14.C, and with a minimum purchase

 20
 20                       price of at least the Initial Overbid Amount of $380,000; (b) submit a deposit

 21
 21                       in the amount of 10% of the Initial Overbid Amount set forth in the Overbid

 22
 22                       Purchase Agreement by cashiers’ check or wire into a segregated trust

 23
 23                       account maintained by LNBYB, who will provide wire instructions on

 24
 24                       request; (c) demonstrate that the prospective Overbidder has sufficient funds

 25
 25                       or financing to close the transaction within fifteen (15) calendar days of the

 26
 26                       entry of the Sale Order approving the prospective Overbidder and the sale of

 27
 27
      1
        LNBYB will provide a copy of the Purchase Agreement in Word to any parties interested in submitting an
 28
 28   Overbid.



                                                          3
Case 2:17-bk-20125-RK        Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                Desc
                              Main Document    Page 6 of 11


  1
  1                       the Illinois Property to the Overbidder; and (d) agree that the prospective

  2
  2                       Overbidder’s deposit will be non-refundable if the prospective Overbidder is

  3
  3                       the winning bidder at the Auction and fails to close the purchase of the

  4
  4                       Illinois Property within fifteen (15) calendar following the date of entry of

  5
  5                       the Sale Order – regardless of whether an appeal has been filed of the Sale

  6
  6                       Order, provided there is no entered stay pending appeal of either of the

  7
  7                       foregoing orders (i.e., no final order requirement).

  8
  8                                          Overbidding         Increments   and   Considerations   in

  9
  9                       Determining the Winning Bidder at Any Auction: In order to qualify to

 10
 10                       bid at the Auction, any Overbid Purchase Agreement is required to include

 11
 11                       an Initial Overbid Amount of at least $380,000. Subsequent overbids at the

 12
 12                       Auction must be in increments of $1,000 or amounts that are wholly divisible

 13
 13                       by $1,000. The Debtor, in consultation with its professionals, will select the

 14
 14                       highest and best offer and recommend Court approval of the sale of the

 15
 15                       Illinois Property to the Buyer or any qualified Overbidder that, in the opinion

 16
 16                       of the Debtor, in consultation with its professionals, has made the highest and

 17
 17                       best offer for the Illinois Property.

 18
 18                                          Break-Up Fee:          In the event the Buyer is not the

 19
 19                       successful bidder at the Auction and an Overbidder closes a purchase of the

 20
 20                       Illinois Property, the Debtor shall pay a $5,000 Break-Up Fee (approximately

 21
 21                       1.4% of the Purchase Price) to the Buyer upon the close of escrow;

 22
 22                 (4)       authorizing the Debtor to pay from the proceeds of the sale of the Illinois

 23
 23      Property (a) any pre-closing real property taxes secured by the Illinois Property allocated to

 24
 24      the Debtor, (b) the 6% commission owed to the Debtor’s broker, Keller Williams Realty and

 25
 25      KW Commercial (the “Primary Broker”) and associated Keller Williams Realty and KW

 26
 26      Commercial offices located throughout the United States (“Associated Brokers” and,

 27
 27      together with Primary Broker, the “Broker”), and any cooperating broker, pursuant to the

 28
 28      Purchase Agreement and the Debtor’s application to employ the Broker, which was


                                                         4
Case 2:17-bk-20125-RK         Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                       Desc
                               Main Document    Page 7 of 11


  1
  1       approved by the Court, and (c) any other customary escrow closing fees and charges

  2
  2       allocated to the Debtor;

  3
  3                   (5)      waiving the 14-day stay period set forth in Rule 6004(h) of the Federal

  4
  4       Rules of Bankruptcy Procedure (“FRBP”) to enable the sale of the Illinois Property to close

  5
  5       as quickly as possible; and

  6
  6                   (6)      providing such other relief as is appropriate under the circumstances.

  7
  7           PLEASE TAKE FURTHER NOTICE that the principal terms and conditions of the

  8
  8   proposed sale to the Buyer, subject to overbid, include the following:2

  9
  9                           Name of Buyer: Rajesh Sharma (i.e., the “Buyer”).

 10
 10                           Asset: The Illinois Property.

 11
 11                           Purchase Price: $370,000 subject to overbid pursuant to the Overbid

 12
 12           Procedures.

 13
 13                           Deposit: $11,000 (3% of the Purchase Price)

 14
 14                           Estimated Costs of Sale: Total of 8% comprised of a 6% commission for

 15
 15       the Debtor’s broker, plus any outstanding real property taxes, plus other customary closing

 16
 16       costs.

 17
 17                           Condition of Asset/Property: “As-is” and “Where is.”

 18
 18                           Contingencies: The Purchase Agreement contained a due diligence period

 19
 19       that expired on October 1, 2018. All contingencies have now been lifted other than the

 20
 20       entry of the Sale Order approving the sale of the Illinois Property to the Buyer.

 21
 21                           Other Terms: The sale is subject to the Overbid Procedures and Break-Up

 22
 22       Fee set forth above. Further, the Debtor’s sale of the Illinois Property shall be free and clear

 23
 23       of any and all liens, claims, encumbrances, and interests, other than the Excepted Items,

 24
 24       which non-excepted liens, claims, encumbrances, and interests the Debtor believes are

 25
 25       limited to (a) Items 2, 3, 11, 12, 17, 18 and 19 of the Title Report, which are liens securing

 26
 26       claims for (i) unpaid real property taxes owed to Solano County (the “County”) and (ii)

 27
 27
      2
        This is a summary only. To the extent there is any inconsistency between this summary and the terms of the
 28
 28   Purchase Agreement, the terms of the Purchase Agreement shall govern.



                                                            5
Case 2:17-bk-20125-RK       Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                Desc
                             Main Document    Page 8 of 11


  1
  1      unpaid assessments owed to the city of Vallejo (the “City”), all of which total approximately

  2
  2      $4,700 and will be paid from escrow upon closing, (b) Item 13 of the Title Report, which is

  3
  3      a purported lien allegedly securing an alleged loan from Nations Direct Mortgage, LLC

  4
  4      (“Nations Direct”) that was later allegedly transferred to PennyMac Loan Services, LLC

  5
  5      (“PennyMac LLC”), but which claim and lien, will attach to the proceeds from the sale of

  6
  6      the Illinois Property with the same extent, validity, and priority as such claim and lien had

  7
  7      prior to the sale, and (c) Items 14-16 of the Title Report, which are deeds of trust (the

  8
  8      “Affiliate DOTs”) issued by the Debtor to certain of its affiliates (the “Affiliates”) that were

  9
  9      deemed to be released, reconveyed, terminated, and expunged from title pursuant to an order

 10
 10      of the Court.

 11
 11                         Potential Tax Consequences: The Debtor will have to pay applicable

 12
 12      capital gains taxes stemming from the sale of the Illinois Property after applicable

 13
 13      deductions and exemptions.

 14
 14          PLEASE TAKE FURTHER NOTICE that the Motion is based upon 11 U.S.C. §§

 15
 15   105(a), 363(b), (f), and (m), FRBP 2002 and 6004, any applicable Local Bankruptcy Rules (the

 16
 16   “LBR”), the Memorandum of Points and Authorities and Declarations in support of and

 17
 17   annexed to the Motion, as well as the exhibits thereto (together, the “Memorandum,

 18
 18   Declarations, and Exhibits”), this notice of the Motion, all other evidence duly admitted by the

 19
 19   Court in connection with consideration of the Motion, the record in this case, and the arguments

 20
 20   and statements of counsel to be made at the hearing on the Motion.

 21
 21          PLEASE TAKE FURTHER NOTICE that a copy of the Motion, Memorandum,

 22
 22   Declarations, and Exhibits can be obtained (1) from the Clerk of the Court during regular

 23
 23   business hours, (2) electronically through the Court’s PACER system, or (3) by making a

 24
 24   written request for such documents to the Debtor’s counsel, whose contact information is on the

 25
 25   first page of this Notice of Motion.

 26
 26          PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(f), any

 27
 27   opposition to the Motion must (1) be in writing and include all reasons and evidence in support

 28
 28


                                                      6
Case 2:17-bk-20125-RK       Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                Desc
                             Main Document    Page 9 of 11


  1
  1   of the opposition, (2) be filed at least fourteen (14) days prior to the hearing on the Motion, and

  2
  2   (3) be served on the United States Trustee and counsel for the Debtor.

  3
  3          PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the Court

  4
  4   may deem the failure of any party to file a timely opposition to the Motion to constitute consent

  5
  5   to the granting of the Motion and the relief requested herein.

  6
  6          WHEREFORE, the Debtor respectfully requests that this Court enter a Sale Order

  7
  7   providing the relief requested in paragraphs (1) through (6) of the above Motion.

  8
  8   Dated: November 7, 2018                       GRAND VIEW FINANCIAL, LLC
  9
  9

 10
 10                                                 By:    /s/ Todd M. Arnold
                                                           TODD M. ARNOLD
 11
 11                                                        LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
 12
 12
                                                           Attorneys for Debtor and
 13
 13                                                        Debtor in Possession

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28


                                                       7
Case 2:17-bk-20125-RK                Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                                       Desc
                                      Main Document    Page 10 of 11
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled: NOTICE OF SALE OF ESTATE PROPERTY
  3   will be served or was served (a) on the judge in chambers in the form and manner required by LBR
      5005-2(d); and (b) in the manner stated below:
  4
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  5   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On November 7, 2018, I checked the CM/ECF docket for this bankruptcy
  6   case or adversary proceeding and determined that the following persons are on the Electronic Mail
      Notice List to receive NEF transmission at the email addresses stated below:
  7
               Todd M Arnold tma@lnbyb.com
  8            Michael Jay Berger michael.berger@bankruptcypower.com,
                yathida.nipha@bankruptcypower.com;michael.berger@ecf.inforuptcy.com
  9            Matthew R. Clark bankruptcyecfs@gmail.com, mclark@ecf.courtdrive.com
               Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
 10            Jered T Ede jede@hallgriffin.com, cgallardo@hallgriffin.com
               Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
 11            Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
               Can Guner cguner@rasflaw.com
 12            Jamie D Hanawalt ecfcacb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com
               Matthew S Henderson matthew.henderson@piblaw.com, marian.flores@piblaw.com
 13            Laurie Howell laurie.howell@tflglaw.com
               Chi L Ip filing@lawyer4property.com, jenny@lawyer4property.com
 14            Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
               Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-
 15             law.com;diana@landsberg-law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
               Megan E Lees caecf@tblaw.com, MEL@ecf.inforuptcy.com
 16            Richard D Marks RDMarks@rdmpc.com
               Angie M Marth amarth@logs.com, ssali@logs.com
 17            Erin M McCartney bankruptcy@zbslaw.com, emccartney@ecf.courtdrive.com
               Vinod Nichani vinod@nichanilawfirm.com, vnichani1978@gmail.com
 18            Michael G Olinik michael@oliniklaw.com, rachael@callahanfirm.com
               David M Poitras dpoitras@jmbm.com, bt@jmbm.com;vr@jmbm.com;dmp@ecf.inforuptcy.com
 19            Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
               Cassandra J Richey cdcaecf@bdfgroup.com
 20            Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
               Edward G Schloss egs2@ix.netcom.com
 21            Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
               Edward A Treder cdcaecf@bdfgroup.com
 22            United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
               Larry D Webb Webblaw@gmail.com,
 23             larry@webblaw.onmicrosoft.com;r51666@notify.bestcase.com
               Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
 24            Bethany Wojtanowicz bethanyw@w-legal.com, BNC@w-legal.com
               Hatty K Yip hatty.yip@usdoj.gov
 25            Kristin A Zilberstein ecfnotifications@ghidottilaw.com

 26   2. SERVED BY UNITED STATES MAIL: On November 7, 2018, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 27   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 28   completed no later than 24 hours after the document is filed.


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-20125-RK                Doc 339 Filed 11/07/18 Entered 11/07/18 16:53:13                                       Desc
                                      Main Document    Page 11 of 11

  1
  2                                                                           Service information continued on attached page

  3   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  4   on November 7, 2018, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  5   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  6
      SERVED BY PERSONAL DELIVERY
      Honorable Robert N. Kwan
  7   United States Bankruptcy Court
      255 E. Temple Street, Suite 1682
  8   / Courtroom 1675
      Los Angeles, CA 90012
  9
                                                                              Service information continued on attached page
 10
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 11   true and correct.
 12    November 7, 2018                         Lourdes Cruz                             /s/ Lourdes Cruz
       Date                                 Type Name                                    Signature
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
